DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al [US 9,529,722 B1] in view of Fair [US 9,152,352 B1].
	As to claims 1, 8, and 15, Tang et al teach a method of managing a cache memory in a storage system, comprising: 
maintaining a queue that stores data indictive of the read requests for a particular logical storage unit of the storage system in an order that the read requests are received by the storage system [e.g., “To put it another way, localities are identified or otherwise determined using a sliding window where old information is forgotten and new information takes its place” in col. 3, lines 16-20; “In the example shown, sequence 200 shows the 26 logical block addresses that were most recently requested by the host, in the order in which they were received” in col. 4, lines 45-51];

removing an element in the queue and resizing the queue in response to the queue being full [e.g., “To put it another way, localities are identified or otherwise determined using a sliding window where old information is forgotten and new information takes its place.  For example, only the last N read requests are used to identify localities” in col. 3, lines 16-21; “In various scenarios, a new locality (entry) in a locality table may be created, an old locality (entry) may be deleted from the locality table to make space for a new locality (entry), or an existing locality (entry) may be updated with new information” in col. 11, lines 41-48];
placing data indicative of the read request in the queue [e.g., “In some embodiments, a locality table only includes recent information (e.g., recent read requests).  To put it another way, localities are identified or otherwise determined using a sliding window where old information is forgotten and new information takes its place” in col. 3, lines 16-20]; 
determining a prefetch metric that varies according to a number of adjacent elements in a sorted version of the queue having a difference that is less than a 
prefetching a plurality of pages that come after the particular page sequentially in response to the prefetch metric being greater than a predefined value [e.g., “One benefit to the process of FIG. 1 is that predicted read addresses which are believed to be good (e.g., because they are associated with localities which have been historically good predictors) are permitted to be prefetched, whereas predicted read addresses which are believed to be not as good (e.g., because they are associated with localities which have been historically poor predictors) are not permitted to be prefetched” in col. 3, lines 57-64; “It is determined at 412 if the hit rate metric is greater than or equal to a hit rate threshold” in col. 7, lines 44-45].
As such above, Tang et al teach removing one element or one of elements in the queue in response to the queue being full, Tang et al do not explicitly disclose a number of elements in the queue in response to the queue being full.  However, Fair teaches removing a number of elements in response to the queue being full [e.g., “As previously described, the filemark cache may be built up over time during use (e.g., entries may be added to the filemark cache over time as discussed in conjunction with FIGS. 9-10).  A fixed amount of resources (e.g., a fixed amount of memory used to implement the filemark cache) may be used to implement the filemark cache.  As a result, there is a limit to the number of entries that can be included in the filemark cache at any one time before the fixed amount of resources used to implement the filemark cache (e.g., the fixed amount of memory) is exhausted.  If entries are continuously added to the filemark cache over time, then at some point the filemark cache would ultimately become full 
As to claims 2, 9, and 16, the combination of Tang et al and Fair teaches wherein the queue is resized based on an expected lifetime of pages in the cache memory [e.g., “Or, if the read requests are time stamped, then whatever read requests are received over some window of time are used” in col. 3, lines 22-23 of Tang et al].
As to claims 3, 10, and 17, the combination teaches wherein the queue is resized based on an expected lifetime of pages in the cache memory [e.g., “Or, if the read requests are time stamped, then whatever read requests are received over some window of time are used” in col. 3, lines 22-23 of Tang et al]. 
As to claims 4, 11, and 18, the combination teaches wherein the queue is resized by an amount corresponding to an amount that the expected lifetime is adjusted from a previous iteration [e.g., “Or, if the read requests are time stamped, then whatever read requests are received over some window of time are used” in col. 3, lines 22-23 of Tang et al].
As to claims 5 and 12, the combination teaches wherein the number of elements that are removed is 50% of the elements [e.g., “Each subcache has a fair number of entries and when the filemark cache becomes close to full then multi-level pruning is applied.  Initially, the subcache with the most used cache resources is identified.  This subcache is pruned if it has more than twice the fair allocation of cache resources or entries.  Up to about half of the entries in this subcache are removed by removing every other entry” in col. 17, line 65-col. 18, line 4 of Fair].
As to claims 6, 13, and 19, the combination teaches wherein the pre-defined value is based on a look-ahead window [e.g., “For example, the hit rate may be calculated as: {Hit rate metric = Number of Host Reads in Prefetch Cache / Number of Host Reads} over some period of time or number of previous host reads” in col. 7, lines 29-36 of Tang et al].
As to claims 7, 14, and 20, the combination teaches wherein the pre-fetch metric is determined by dividing the number of adjacent elements in the sorted version of the queue having a difference that is less than a predetermined value and greater than zero by a number of adjacent elements on the sorted version of the queue having a difference that is greater than zero [e.g., “At 104, it is decided whether to permit the predicted read address to be prefetched.  Generally speaking, a performance monitor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cornaby et al [US 2003/0200393 A1] teach history queue and band count table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/14/2021